Title: From John Adams to Benjamin Lincoln, 7 August 1797
From: Adams, John
To: Lincoln, Benjamin,Higginson, Stephen



To the Honourable Benjamin Lincoln, Stephen Higginson, Jonathan Mason, Oliver Wendell, Jonathan Jackson, and Thomas Dawes Esquires, a Committee.
Quincy August 7. 1797

GentlemenYour kind Congratulations on my return to my Family and Friends are very obliging. Your polite Invitation is accepted with Pleasure.
At this Period, when Disorder, Indiscipline and Disobedience of every kind fashioned into a kind of Science, are vindicated as Rights and inculcated as Duties, it is not to be expected that our Country should wholly Escape their contagious Effects.
Although many of our worthy Citizens may flatter themselves that Calumnies and Contempts against the Constituted Authorities will not make a dangerous Impression upon a public opinion, which is generally formed with So much deliberation, Intelligence and Integrity, as it is among Us; and believe that the Sagacity and Candour with which the Body of the People observe the Characters of public Men, and weigh the Tendency of public measures, will be Security enough for the Government: Yet, I cannot but be of the opinion, that the profligate Spirit of falshood and malignity, which has appeared in Some, and the unguarded disposition in others to encourage it, are Serious Evils and bear a threatning aspect upon the Union of the states,;their Constitutions of Government and the moral Character of the Nation.
The Idea of seperating the People from a Government of their own Choice, can originate with none but Ennemies of Republican Governments. Such a Project, were it practicable, would be a demonstration, that the People are not capable of Such a Government: and by the Sudden Introduction of wasting Calamities, would Soon convince the People themselves of the Necessity of instituting another form, for their own Protection and Security. The decided reprobation of Such nefarious designs by the Citizens of Boston, will have a great Effect in defeating them.
The present Age has furnished Examples in Abundance of the humiliations Degradations and Calamities brought upon Nations by Conspiracies between foreign Intrigue and Domestic faction. Happy Americans if they Should learn Wisdom from the Woes of others.
The Personal Compliments you are pleased to present to me, are the more grateful as it has been the Pride of my Life to be reckoned in your Number. Assurances of Approbation in Age, from the Friends and Companions of ones youth and riper Years, I shall ever esteem among the choicest delights of Life.
Accept Gentlemen of my kindest Wishes for your health and happiness, and for the Prosperity of the Town of Boston, venerable in our American History for its Virtues and Wisdom as well as its Antiquity.

John Adams